Citation Nr: 0718314	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is now warranted.  

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to radiation.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946. He received the Asiatic-Pacific Campaign Medal with one 
bronze star.  See Notice of Separation from U.S. Naval 
Service.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The reopened claim for service connection for bilateral 
hearing loss, and the issues of entitlement to service 
connection for PTSD and entitlement to service connection for 
a skin disorder, to include as a result of exposure to 
radiation, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1993 RO rating decision denied the 
claim for service connection for bilateral hearing loss on 
the basis that the veteran's service medical records were 
negative for hearing loss.  

2.  Additional evidence submitted since March 1993 on the 
issue of service connection for bilateral hearing loss is new 
and material as it cures the previous evidentiary defect at 
the time of the RO's 1993 decision.  


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (1992).

2.  The evidence added to the record subsequent to the RO's 
March 1993 rating decision denying service connection for 
bilateral hearing loss is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for 
bilateral hearing loss, which he maintains is related to in-
service noise exposure.  See February 2004 VA Form 9.  The RO 
declined to reopen the claim and continued the denial of a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in March 
1993 denied the claim for entitlement to service connection 
for bilateral hearing loss on the basis that the veteran's 
service medical records were negative for hearing loss.  The 
RO notified the veteran of this decision by letter dated 
March 31, 1993, but he did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(1992) (a notice of disagreement (NOD) shall be filed with 
the agency of original jurisdiction (AOJ) within one year 
from the date that the agency mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

The veteran filed a claim to reopen in August 2002, and this 
appeal ensues from the November 2002 rating decision issued 
by the St. Petersburg, Florida, RO, which declined to reopen 
the claim and continued the previous denial of service 
connection for bilateral hearing loss.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  

Evidence before the RO in March 1993 included the veteran's 
service medical records, which are devoid of complaint of, or 
treatment for, hearing loss.  At the time of his enlistment, 
his hearing was 15/15, bilaterally; at the time of his 
discharge, his bilateral hearing was 15/15 for both whispered 
and spoken voice.  See March 1944 physical examination; 
February 1946 report of physical examination.  The evidence 
also included a February 1993 VA compensation and pension 
(C&P) audio examination, during which the veteran met the 
regulatory requirements for hearing loss per VA standards and 
was diagnosed with moderate to severe bilateral sensorineural 
hearing loss.  No opinion on etiology was provided.  

In its 1993 decision, the RO did not discuss the veteran's 
receipt of the Asiatic-Pacific Campaign Medal with one bronze 
star.  Evidence added to the record since the RO's 1993 
decision includes the veteran's lay statements, which were 
not previously of record and are, thus, considered new.  The 
veteran contends that he was exposed to acoustic trauma while 
on board the U.S.S. Adams.  He asserts that big guns (5", 
20mm and 40mm) were used to fire at Japanese suicide planes, 
and indicates that both of his ear drums burst as a result of 
this exposure because he was too close to the guns.  See 
August 2002 VA Form 21-4138; February 2004 VA Form 9.  The 
record now also contains the veteran's service personnel 
records, which show that he was assigned to the U.S.S. Adams 
from October 1944 to November 1945 and that he was authorized 
to wear the star in the Asiatic-Pacific Campaign Medal for 
participation in the Okinawa Gunto Operation.  In addition, 
the record now contains photocopies of articles describing 
incidents involving the U.S.S. Adams that occurred while the 
veteran was assigned to that vessel.  The veteran's 
statements are consistent with the circumstances, conditions 
and hardships of combat service and, therefore, cure the 
previous evidentiary defect at the time of the RO's 1993 
decision.  As such, this evidence is considered material, and 
it was not previously considered.  Having found that new and 
material evidence has been presented since the last final 
denial of the claim, the claim for service connection for 
bilateral hearing loss is reopened for review of the claim on 
the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims for service connection 
for a bilateral hearing loss, a skin condition, and PTSD.  
Further development would ensure that the veteran's due 
process rights, including those associated with the duties to 
notify and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

As an initial matter, the Board notes that the RO scheduled 
two examinations in July 2004, which were cancelled the 
following month due to the veteran's refusal to attend the 
examination at the chosen location.  See C&P Exam Inquiry 
sheet.  There is no indication, however, regarding where the 
examinations were to be conducted, or any indication that the 
RO attempted to accommodate the veteran.  VA's duty to assist 
includes providing a medical examination a review of the 
evidence of record determines that such examination is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  As discussed below, the Board is remanding the 
veteran's claims; therefore, the RO should make every attempt 
to fulfill its duty to assist.  

As noted above, the veteran's receipt of the Asiatic-Pacific 
Campaign Medal with one bronze star denotes participation in 
combat.  Therefore, notwithstanding the fact that his service 
medical records do not reference any complaints of hearing 
loss, given the circumstances and conditions as described in 
his lay statements, in-service noise exposure is presumed to 
have occurred.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  The evidence of record reveals that the 
veteran exhibited hearing loss per VA standards during the 
February 1993 VA C&P audio examination.  An April 2003 VA 
audiology consult reports that audiometric testing revealed 
moderate sensorineural hearing loss sloping to a profound 
loss from 500-6000 Hertz in the left ear, and moderate 
sensorineural hearing loss sloping to a profound loss from 
250-8000 Hertz in the right ear.  In light of the foregoing, 
fundamental fairness to the veteran warrants a VA C&P 
examination to elicit an opinion on etiology, or medical 
causation, as to the veteran's current hearing loss.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

The veteran contends that he has a skin disorder as a result 
of service, more specifically, as a result of exposure to 
radiation in Nagasaki, Japan shortly after the atomic bomb 
was dropped.  See December 2002 NOD; February 2004 VA Form 9.  
Participation in the occupation of Nagasaki between August 6, 
1945 and July 1, 1946 is a recognized "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii) (2006).  
A review of the veteran's service personnel file reveals that 
he was stationed on board the U.S.S. Adams between October 
10, 1944 and November 22, 1945.  During this time, he 
participated in mine sweeping operations preceding the 
landing of troops in Takasu Kagoshima Wan, Kyushu, Japan, 
between September 3 and September 8, 1945, and mine sweeping 
operations preceding the landing of troops in Nagoya, Honshu, 
Japan, between September 25 and November 1, 1945.  As such, 
his personnel records suggest that he could have been present 
in the area of Nagasaki during the time frame as designated 
by 38 C.F.R. § 3.309(d)(3)(ii).  Although the RO did request 
information from the National Personnel Records Center (NPRC) 
related to the veteran's radiation claim, the RO failed to 
request information on the ship's history, to include deck 
logs.  The RO should also request the veteran to provide more 
detailed information regarding the date(s) on which he was in 
Nagasaki.  If sufficient information is provided, the RO 
should request additional information on the ship's history, 
to include deck logs, in an effort to determine whether the 
veteran did leave ship for Nagasaki.  If the RO determines 
that the veteran was in Nagasaki as alleged, it should follow 
the procedural requirements found at 38 C.F.R. § 3.311 in 
adjudicating the veteran's radiation exposure claim.  

The veteran also contends that he has PTSD as a result of his 
time on board the U.S.S. Adams.  He asserts that the ship was 
hit twice by Japanese suicide planes and that the pilot of 
one of the suicide planes landed on the deck of the ship 
during one of the attacks.  He also reports that a five inch 
shell prematurely exploded, killing two sailors and wounding 
several others.  See VA Form 9.  He has provided photocopies 
of articles that mention these incidents.

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006).

The available medical evidence of record indicates that the 
veteran has a diagnosis of anxiety; there is no indication, 
however, that he has a diagnosis of PTSD.  As the veteran was 
awarded a combat citation and has described events that are 
consistent with the circumstances, conditions and hardships 
of combat service, fundamental fairness warrants an 
examination to determine whether he has a psychiatric 
condition, to include whether he meets the DSM-IV criteria 
for a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a) 
(2006).  This is particularly important given the fact that 
the RO failed to acknowledge the veteran's receipt of a 
combat citation in its November 2002 rating decision.  

The Board notes that in an October 2002 letter, the RO 
requested the veteran to furnish information on any private 
medical records in support his claims.  The veteran, however, 
did not return a VA Form 21-4141, which provides 
authorization and consent for the release of information to 
VA.  VA treatment records indicate that the veteran's primary 
care physician is Dr. Marsh located in Foriella, Alabama.  
See August 2002 history and physical.  As the veteran's 
claims are being remanded, the RO should specifically request 
the veteran's authorization and consent for the release of 
records from Dr. Marsh.  

The Board also notes that the veteran has indicated receiving 
treatment at the VA Medical Center (VAMC) in Tampa, Florida.  
See October 2003 VA Form 21-4138.  None of the available VA 
records, however, are from this facility.  The RO should 
request records from the Tampa VAMC and associate them with 
the claims folder.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA outpatient clinic in 
Pensacola, Florida, since July 2004.  

2.  Request records from the Tampa VAMC.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain them 
would be futile.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of his 
hearing loss and providing an opinion as 
to etiology.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the veteran's hearing 
loss is related to service.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

4.  Request the veteran to provide more 
information regarding his alleged 
presence in Nagasaki, to include the 
date(s) on which he was there.  If the 
veteran provides sufficient information, 
request records from an appropriate 
source associated with the ship history 
of the U.S.S. Adams, to include deck 
logs, that could corroborate the 
veteran's presence in Nagasaki.  If such 
records are not requested, the reason(s) 
should be documented in the claims 
folder.

5.  If the veteran's presence in Nagasaki 
is established, follow the procedural 
requirements for developing claims based 
on exposure to radiation as found in 
38 C.F.R. § 3.311.  

6.  Schedule the veteran for an 
appropriate examination to determine (a) 
whether he has any psychiatric condition, 
to include whether he meets the DSM-IV 
criteria for a diagnosis of PTSD; and (b) 
if so, whether any diagnosed condition is 
related to service.  The veteran's claims 
folder should be made available to the 
examiner.  Any report(s) resulting from 
the examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.

7.  Request the veteran's authorization 
and consent for the release of records 
from Dr. Marsh in Foriella, Alabama.  
Obtain records if authorization is 
obtained.  

8.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


